DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/24/2022 has been entered. Claims 1 and 6 have been amended. Claims 2, 3 and 9 have been canceled. Claims 1 and 4-8 are pending in the application. 

Response to Arguments
Applicant's arguments filed 02/24/2022, have been fully considered and entered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Main Argument 
The Examiner alleges that Mazzilli teaches the touch-based display limitation of the present application. In reviewing Mazzilli, it is apparent that Mazzilli teaches where the "system includes preferably a 5 inch or 6 inch LCD video monitor for viewing the camera recorded images (FIG. 2). The monitor can be color or black and white and can flip up or down." [0032] of Mazzilli. From a review of FIG. 2 and the monitor (reference numeral 19) of Mazzilli, one understands that the monitor of Mazzilli is a separate viewing device to be used in conjunction with the video camera system of Mazzilli. FIG. 2 of Mazzilli is shown below. …
Additionally, Mazzilli is explicit that this is an "LCD video monitor for viewing the camera recorded images." There is no teaching, suggestion, or otherwise to demonstrate that such a "display" is "touch-based" as required by the claims of the present application. It is a simple video monitor for viewing 
Reply
The examiner depends on Batten [0047] teaches “touch-screens” touch-based display, and Chaning the position of the display is KSR obvious alternative. Batten [0008] further teaches combining or separating of various detectors and display used on the car.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzilli (US 20100182398 A1) hereinafter Mazzilli, in view of Batten et al. (US 20100238026 A1) hereinafter Batten.
Regarding claim 1, 
Mazzilli teaches a device for monitoring a vehicle environment (a video camera system in an automobile [0003]), the device comprising: 
a first image capturing device, a second image capturing device, a third image capturing device, and a fourth image capturing device, wherein an orientation of each of the first image capturing device, the 10second image capturing device, the third image capturing device, and the fourth image capturing device are different from one another (FIGS. 3-5 shows the camera housing as a ring shaped or circular housing “or cube shaped as shown in FIG. 6” with lenses on each side. Preferably four miniature video cameras are provided on each side of the housing spaced 90 degrees apart but the number of cameras 11 can vary if desired [0034]); 
wherein the first image capturing device is oriented at a back of the vehicle environment and the fourth image capturing device is oriented at a front of the vehicle environment (FIGS. 3-5 shows the camera housing as a ring shaped or circular housing “or cube shaped as shown in FIG. 6” with lenses on each side. Preferably four miniature video cameras are provided on each side of the housing spaced 90 degrees apart but the number of cameras 11 can vary if desired [0034]).  
a processor and memory configured to store a representation captured by any of the first image capturing device, the second image capturing device, the third image capturing device, and the fourth image capturing device (the multiplexer which records with time and date, either in color or black and white, all four miniature video cameras at the same time [0033]; a slot 1102 adapted to accommodate the insertion of a compact flash card 1103 so that recorded camera images by the present invention can be placed on the compact flash “cf” card 1103 or a media card [0049]); 
15a display (5 inch or 6 inch LCD video monitor for viewing the camera recorded images [0033]); 
a mounting apparatus (A hinge mechanism 9 can articulately move the camera on its mount from position A to position B and vice verse [0029]; Fig. 3); wherein the display is positioned adjacent to the first image capturing device (Changing the position of the display is KSR obvious to one with ordinary skills in the art).
Mazzilli did not explicitly teach a global positioning system “GPS” sensor; and at least one of: a laser light sensor and a radio frequency sensor “radar detector”; a touch-based display.
Batten teaches a global positioning system “GPS” sensor; and at least one of: a laser light sensor and a radio frequency sensor “radar detector” ([0008][0009]); a touch-based display “touch-screens” [0047]. Batten also teach co combining or separating of various detectors and display used on the car [0008].
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Batten to the teachings of Mazzilli. The motivation for such an addition would be to an obvious alternatives where these car accessories can be integrated or used as separate devices (Batten [0009]).

Regarding claim 4, 
The combination of Mazzilli and Batten teaches all the features of claim 1, as outlined above.
Mazzilli further teaches the mounting apparatus is configured to couple the device to a dashboard of a vehicle or a window of the vehicle (A hinge mechanism 9 can articulately move the camera on its mount from position A to position B and vice verse [0029]; Fig. 3 shows the device hinged the mirror or windshield).   Batten also shows the device can be mounted to the device can be mounted to the dashboard or the windshield (Batten [0006]).

Regarding claim 5, 
The combination of Mazzilli and Batten teaches all the features of claim 1, as outlined above.
Mazzilli further teaches the mounting apparatus allows for rotational movement of 5the device (A hinge mechanism 9 can articulately move the camera on its mount from position A to position B and vice verse [0029].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzilli and Batten, and in further view of Ansari et al. (US 20180139485 A1) hereinafter Ansari.
Regarding claim 6,
Mazzilli further teaches a device for monitoring a vehicle environment (a video camera system in an automobile [0003]), the device comprising: 
a housing having a first camera, a second camera, a third camera, and a fourth camera, wherein an orientation of each of the first camera, the second camera, the 10third camera, and the fourth camera, are different from one another, and wherein an orientation of the first camera and the fourth camera are in opposing directions from one another, and wherein the first camera is oriented at a back of the vehicle environment and the fourth camera is oriented at a front of the vehicle (FIGS. 3-5 shows the camera housing as a ring shaped or circular housing “or cube shaped as shown in FIG. 6” with lenses on each side. Preferably four miniature video cameras are provided on each side of the housing spaced 90 degrees apart but the number of cameras 11 can vary if desired [0034]); 
a display (5 inch or 6 inch LCD video monitor for viewing the camera recorded images [0033]); wherein the display is positioned adjacent to the first camera (Changing the position of the display is KSR obvious to one with ordinary skills in the art).
a processor and a memory configured to: record images captured by the first camera, the second camera, the third 20camera, and the fourth camera (the multiplexer which records with time and date, either in color or black and white, all four miniature video cameras at the same time [0033]);  
a transceiver configured to send data collected by the device to a server (computer/Internet accessible with secure password protection [0046]).  
Mazzilli did not explicitly teach a touch-based display configured to display a representation of a location of a vehicle “GPS”; a sensor configured to receive light signals and/or radio frequency signals “radar detector”; creating alerts visible to the user via the touch-based display; wherein the images captured by the cameras are configured to be live streamed to a social media account; and at least one dedicated touch sensitive button configured to cause the data to be live streamed to the social media account.
Batten teaches a touch-based display “touch-screens” [0047] configured to display a representation of a location of a vehicle “GPS” [0054]; a sensor configured to receive light signals and/or radio frequency signals “radar detector” ([0008][0009]); and creating alerts visible to the user via the touch-based display [0009][0054]; combining or separating of various detectors and display used on the car [0008]; at least one dedicated touch sensitive button (Examples of operator selection devices include, but are not limited to, one or more switches (83), pushbuttons, thumbwheels, touch-screens, or the like [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Batten to the teachings of Mazzilli. The motivation for such an addition would be to an obvious alternatives where these well-known car accessories can be integrated or used as separate devices (Batten [0009]).
The combination of Mazzilli and Batten did not explicitly teach wherein the images captured by the cameras are configured to be live streamed to a social media account.
Ansari teaches wherein the images captured by the cameras are configured to be live streamed to a social media account (Further, live streaming mode may be supported in some configurations and the camera device ….  Multi vehicle participation integrated with social media platforms can be enabled as well [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Ansari to the teachings of Mazzilli and Batten. The motivation for such an addition would be to support application like video conference (Ansari [0024]). It is KSR obvious alternative to use social media account as an alternative to mobile or laptop for monitoring serve of the cameras to be reviewed by the user [0005].

Regarding claim 7,
The combination of Mazzilli and Batten and Ansari teaches all the features of claim 6, as outlined above.
Mazzilli did not explicitly teach at least one of cameras is controlled by a timer.
Ansari teaches at least one of cameras is controlled by a timer (The camera 20 may include or be connected to a timer such that every predetermined time period “e.g. every 15 seconds or some other time period” or at random time periods the camera 20 activates, takes a predetermined number of still images and/or a certain amount of video and then returns to a waiting state [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Ansari to the teachings of Mazzilli and Batten. The motivation for such an addition would be to an obvious alternatives to the continuous video recording mode to save storage (Ansari [0019]).

Regarding claim 8,
The combination of Mazzilli and Batten and Ansari teaches all the features of claim 6, as outlined above.
Mazzilli further teaches wherein the images captured by the first camera, the second camera, the third camera, and the fourth camera are still images or videos (video camera [0003]).  

Please note: claim 6 can be rejected under Mazzilli and Batten, as outlined above and in further view of Bazille (US 20190184910 A1) [0002][0019][0020][0026][0027][0031] to document and monitor people and property during public encounters [0002], so the owner or authorized person can monitor a live feed from the cameras [0026]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419